UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7507



LARRY W. CALL,

                                              Plaintiff - Appellant,

          versus


JIM REASON; DOCTOR LIGHTSEY; JOHN DOE, other
unknown defendants at DOC and Medical Review
Board,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-00-561-5-BR)


Submitted:   February 20, 2001            Decided:   March 12, 2001


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Call, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry W. Call, a North Carolina inmate, appeals the district

court’s orders denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2000) complaint under 28 U.S.C.A. § 1915(e)(2)(B) (West Supp. 2000)

and denying his Fed. R. Civ. P. 59 motion.    We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm the dismissal of Call’s complaint.

Call v. Reason, No. CA-00-561-5-BR (E.D.N.C. Aug. 29 & Sept. 13,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2